In a proceeding pursuant to article 81 of the Mental Hygiene Law to certify an alleged drug dependent person to the care and the Drug Abuse Control Commission (DACC), the appeal is from (1) an order *883of the Supreme Court, Kings County, dated November 1, 1974, which, upon a jury finding that the alleged drug dependent was a drug dependent person, certified him to the care and custody of DACC and (2) the said jury finding, rendered October 30, 1974. Appeal from the jury finding dismissed. No appeal lies from a jury finding. Order dated November 1, 1974 affirmed, without costs. The record supports the finding of imminent danger. Hopkins, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.